COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ALEJANDRO MARTINEZ,                                           No. 08-15-00124-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                             384th District Court
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                               §
                             State.                            (TC# 20100D06101)
                                               §

                                            §
                                          ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until January 11, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                             '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Richard D. Esper, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before January 11, 2016.

       IT IS SO ORDERED this 12th day of November, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.